United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1896
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                David Satterfield

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: February 14, 2022
                             Filed: March 25, 2022
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, BENTON and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       David Matthew Satterfield pled guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court 1


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
varied upward, sentencing him to 46 months in prison. He appeals. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

      Satterfield believes the court erred by varying upward from the guideline
range of 30 to 37 months based on clearly erroneous facts. This court typically
reviews for abuse of discretion. United States v. Isler, 983 F.3d 335, 341 (8th Cir.
2020). The government contends Satterfield did not object at sentencing, and review
should be for plain error. United States v. Shoulders, 988 F.3d 1061, 1063 (8th Cir.
2021) (reviewing for plain error the court’s alleged procedural error in departing
from the guidelines). Under either standard, Satterfield’s claim fails.

       Satterfield contends the sentence relied on the erroneous determination that
he had a prior conviction for assault. The record does not support this contention.
Relying on facts in the presentence investigation report, the court discussed
Satterfield’s lengthy criminal history, including an arrest for domestic battery and
aggravated assault. Satterfield clarified that he was not convicted of those arrests,
arguing that the court placed too much emphasis on his criminal history. The court
noted that it discussed the arrest, not for the conviction itself, but to show “his
propensity for violence, especially apparently when he is in an impaired state, which
is apparently frequently.” The district court did not err, let alone plainly err, in
relying on these facts in sentencing.

       Satterfield asserts his sentence is substantively unreasonable. He believes the
court gave too much weight to his criminal history and not enough to his mitigating
factors. This court reviews for abuse of discretion. Isler, 983 F.3d at 341. The
district court considered Satterfield’s mitigating factors—including his meth
addiction, young age, family support, and cooperation during the case—noting that
he “certainly deserves mitigating credit for all of that.” But it also considered the
aggravating factors, including that he had “the longest rap sheet of any person that I
have ever seen at any time before this Court who has only had about 17 years or so
to rack up a criminal history.” According to the court, Satterfield’s “really big and
long” criminal history demonstrates “a lack of respect for the law and for
                                         -2-
deterrence.” And he’s consistently “thumbed his nose at the judicial system and
doesn’t care what it does and he’s never been held accountable.” The court
concluded:

      In terms of sentencing disparity, the Court sees lots of felon in
      possession cases, has lots of comparators. Your case is unique in that
      there’s this juxtaposition between relatively benign circumstances
      surrounding the offense conduct, yet this horrible pattern of your
      criminal history, lack of respect, lack of being deterred, public safety
      issue, so on and so forth.

      All things considered, I don’t think that this is a guideline range case.
      I think that the aggravating circumstances that I mentioned require the
      Court, at least in my judgment, to vary upward, although perhaps not a
      whole lot, but I do believe that it requires the Court to vary upward just
      because 30 to 37 months for a firearm violation in the context of this
      criminal history is not enough; is not enough, is not appropriate.

The district court did not abuse its discretion in varying upward. See United States
v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (holding no abuse of discretion in
“demonstrating with an upward departure or variance that contemptuous disregard
for the law can have serious consequences” (cleaned up)).

                                ********

      The judgment is affirmed.
                      ______________________________




                                         -3-